Citation Nr: 1123759	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for post laminectomy syndrome of the lumbar spine, prior to March 5, 2007.

2.  Entitlement to an initial disability rating greater than 40 percent for post laminectomy syndrome of the lumbar spine, as of March 5, 2007.

3.  Entitlement to an initial disability rating greater than 10 percent for right lower extremity radiculopathy, prior to March 5, 2007.

4.  Entitlement to an initial disability rating greater than 20 percent for right lower extremity radiculopathy, as of March 5, 2007.

5.  Entitlement to an effective date earlier than March 5, 2007 for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1979 and from November 1979 to November 1983.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from October 2006 and June 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2006 rating decision granted service connection for post laminectomy syndrome of the lumbar spine and assigned a 20 percent rating effective November 5, 2003, and granted service connection for right lower extremity radiculopathy and assigned a 10 percent rating effective November 5, 2003.  The June 2007 rating decision increased the rating for post laminectomy syndrome of the lumbar spine to 40 percent, effective from March 5, 2007, increased the rating for right lower extremity radiculopathy to 20 percent, effective from March 5, 2007, and granted entitlement to a TDIU effective March 5, 2007.  

When the case was last before the Board in November 2010, it was remanded in order to schedule before a Veterans Law Judge a hearing (Travel Board hearing).  The Veteran's attorney pointed out in a letter dated in November 2010, the Veteran had withdrawn his request for a Board hearing by statement received by the RO in October 2008.  The hearing was not scheduled and the case has now returned to the Board for further appellate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's increased rating claims, the Board notes that the Veteran most recently underwent a VA examination in April 2007.  Since that time, in a statement received by VA in March 2008, the Veteran alleged that he suffers from near constant incapacitating episodes.  The April 2007 VA examination report reflects zero days of incapacitating episodes due to the disability of the spine.  As such, the Board finds that a new VA examination is necessary to address these complaints and any additional manifestations of the service-connected post laminectomy syndrome.  Because the right lower extremity radiculopathy is etiologically related to the post laminectomy syndrome, it should be addressed in the VA examination as well.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

With regard to the claim for entitlement to a TDIU, the Board notes that a TDIU may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. 
§ 4.16(a)(1).  In the Veteran's case, his disabilities are of a common etiology.  

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the currently assigned effective date the Veteran's TDIU is March 5, 2007, the date that the Veteran's combined evaluation for compensation was 60 percent.  (As noted above, because the Veteran's service-connected disabilities are of a common etiology, namely a motor vehicle accident during service, they are treated as a single disability.)  Prior to March 5, 2007, the Veteran's combined evaluation for compensation was only 40 percent.  Therefore, the minimum schedular criteria for a TDIU were not met before March 5, 2007.  However, the case was never sent to the Director of Compensation and Pension Service in order to ascertain whether, prior to March 5, 2007, the Veteran's service-connected disabilities, either alone or in concert, rendered the Veteran unable to secure or maintain gainful employment.  Notably, the Veteran's private physician stated in a January 2005 medical report, that the Veteran's medication for his lumbar spine disability precludes him from being able to work in any capacity.  As such, the issue of entitlement to a TDIU prior to March 5, 2007 should be sent to the Director of Compensation and Pension Service.

In this regard, the Board cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he identify all private and VA physicians from whom he received treatment prior to March 5, 2007.  If any private treatment records exist, the RO also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  In particular, records should be requested from H. D. Wassel, M.D., if available.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

Additionally, request that he provide information as to the dates of any treatment received for his service-connected post laminectomy syndrome of the lumbar spine dating from March 2007 to the present, and to furnish signed authorizations for the release to the VA of private medical records in connection with each non-VA source he identifies.  Copies of the medical records (not already in the claims folder) from all sources should be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, VA should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R § 3.159 (2010).

2.  Schedule the Veteran for a VA orthopedic/neurologic examination in order to determine the current severity of the Veteran's post laminectomy of the lumbar spine and right lower extremity radiculopathy.

All indicated studies, including X-rays and range of motion studies in degrees of the lumbar spine, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should discuss the symptoms from and the severity of the Veteran's right lower extremity radiculopathy.  

The examiner should also address whether the service-connected disability spine disability has resulted in any incapacitating episodes during the past 12-month period.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Submit the TDIU claim for the period prior to March 5, 2007 to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  

4.  Readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



